Order, Supreme Court, New York County, entered November 5, 1979, which denied defendant’s motion to dismiss the complaint, modified, on the law, to direct an immediate trial on the limited issue of the validity of the Arkansas divorce, without costs. The dissent in its review of the pertinent facts sets forth strong policy considerations. However, the prevailing law is otherwise, and under the constraint of Jackson v Jackson (274 App Div 43); Landsman v Landsman (302 NY 45); Fischer v Fischer (254 NY 463), and others, we feel that any reconsideration of this rule should be left to the Court of Appeals. Concur—Fein, J. P., Sullivan, Ross and Carro, JJ.